Worley, Judge,
concurring.
Since the Customs Court appears to rely strongly on the decision of this court in United States v. General Shipping and Trade, et al., I think we are obliged to more particularly distinguish the facts and issues there from those present here. In the General Shipping case, this court said:
As correctly stated by the Customs Court, “The issue in this case is whether certain pieces of marble, imported to be used in the decoration of a church, were, in their imported condition, merely material, namely, slabs of marble to be made into a wainscot, or whether [as contended by the Government] they were collectively a manufactured article, to wit, a wainscot, in knocked-down condition.”
Thus the issue there was limited to and controlled by the question of dedication rather than the question of a “partly manufactured article.” More specifically,, the Government did not argue that the marble slabs were partly manufactured, but proceeded on the proposition that they were so far advanced in condition as to be dedicated and were, in fact, an article, viz. a wainscot in a. knocked-down condition.
We held there that since the record showed the slabs had general utility for other purposes, e.g., in walls and flooring, the evidence did not support the Government’s position. Here, however, the only question is whether the instant articles are, in their condition as imported, “partly manufactured.”